Citation Nr: 0926287	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for liver disease.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder.




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active duty for training (ACDUTRA) from 
September 1976 to December 1976, and served on active duty 
from June 1978 to April 1980. 

By a March 2006 decision, the Board of Veterans' Appeals 
(Board) denied the Veteran's application to reopen claims of 
service connection for hepatitis C, hearing loss, liver 
disease, residuals of a head injury, and an acquired 
psychiatric disorder.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
November 2007 decision, the Court vacated that part of the 
Board's March 2006 decision that denied the appellant's 
claims to reopen, and remanded the case to the Board for 
further action in accordance with the decision.  

The Court remanded the Veteran's claims to reopen because of 
VA's failure to provide proper notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).  Specifically, 
the Court found that the Veteran was not adequately notified 
of the evidence and information necessary to reopen a 
disallowed claim-(i.e., what constitutes new and material 
evidence), nor was he notified of what was required to 
substantiate the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
explained that the VCAA requires, in the context of a claim 
to reopen, that VA look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Here, the Court determined that the particular 
notification letters of record (letters dated in May 2002, 
August 2002, and August 2004) did not meet the notice 
standard articulated by the Court in Kent, supra.  

In July 2008, the Board remanded the Veteran's case in order 
to comply with the Court's order.  The July 2008 Board remand 
noted that in this case, in order to reopen his claims, the 
Veteran would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) that any currently 
diagnosed hepatitis C, hearing loss, liver disease, residuals 
of a head injury, or an acquired psychiatric disorder are 
related to his period of military service.  The July 2008 
remand also specified that because the Veteran's claim to 
reopen was received in December 1998, before new definitions 
regarding new and material evidence became effective on 
August 29, 2001, the Veteran should be notified of the 
regulations in effect prior to August 29, 2001 which are the 
regulations under which the Veteran's claims will be 
adjudicated.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, although the July 2008 Board remand 
specified that in accordance with the VCAA and Kent, the 
Veteran should be notified of the specific evidence necessary 
to reopen his claims for service connection, in addition to 
being informed of what constitutes new and material evidence 
using the pre-August 29, 2001 definition of new and material 
evidence, the August 2008 VCAA notification letter mailed to 
the Veteran subsequent to the 2008 Board remand failed in 
both respects.  Specifically, the August 2008 letter notified 
the Veteran of what constitutes "new and material" evidence 
by reference to the regulations effective as of August 29, 
2001, instead of the regulations in effect prior to August 
29, 2001.  In addition, the August 2008 letter informed the 
Veteran that his claim was previously denied because "there 
were no service treatment records available for review," and 
informed him that "the evidence he submits must relate to 
that fact."  The Board finds that this notice regarding the 
specific evidence necessary to reopen a claim is not 
sufficient to comply with the dictates of Kent, supra.  As 
such, given the guidance of the Court in Stegall, the case 
must again be remanded in order to accomplish these 
directives.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2008).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the originating 
agency must apprise the Veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156 (2001), new and 
material evidence must be received in 
order to reopen his previously denied 
claim.  The notification letter should 
explain what constitutes new and material 
evidence, in accordance with the pre-
August 29, 2001 regulations pertaining to 
new and material evidence, which state 
that evidence is considered to be "new" 
if it was not previously submitted to 
agency decision makers and was not 
cumulative or redundant.  The evidence is 
"material" if it bears directly and 
substantially upon the specific matter 
under consideration and, by itself or in 
connection with evidence previously 
considered, it is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  38 
C.F.R. § 3.156 (2001).  The Veteran 
should be told of the bases for the 
previous denial and consequently what is 
now required to reopen.  See Kent, supra.  
He should also be instructed as to what 
is required to substantiate the 
underlying service connection claim. Id.  
Specifically, the AOJ should identify the 
type of evidence (e.g., an opinion from a 
medical doctor relating any current 


hepatitis C, hearing loss, liver disease, 
residuals of a head injury, or an 
acquired psychiatric disorder to the 
Veteran's period of service) necessary to 
satisfy the element of the underlying 
claim which was found insufficient in the 
previous denial, in accordance with Kent, 
supra.

2.  After notifying the Veteran in 
accordance with the VCAA, and affording 
the Veteran an opportunity to submit 
additional evidence to substantiate his 
claims to reopen, the AOJ should 
undertake any other development deemed 
appropriate, and consider the issues on 
appeal in light of any information or 
evidence received.  The AOJ should apply 
the provisions of 38 C.F.R. § 3.156 
(2001) as they define new and material 
evidence.  If any claim is reopened, the 
AOJ should consider whether additional 
evidentiary development is required, such 
as obtaining further medical opinion 
evidence.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

